—Appeal from a *841judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered June 6, 1996, convicting defendant upon her plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Defendant pleaded guilty to the crime of criminal sale of a controlled substance in the third degree and was sentenced to a prison term of IV2 to 4V2 years. Defendant appeals, contending that because this is her first felony conviction, the sentence is harsh and excessive. We disagree. While the sentence imposed by County Court was slightly more severe than the statutory minimum sentence of 1 to 3 years (see, Penal Law § 70.00 [2] [b]; [3] [b]), it was less than the negotiated maximum of 2 to 6 years. This, together with the lack of any evidence of extraordinary circumstances meriting a reduction, lead us to conclude that the sentence imposed by County Court should not be disturbed (see, People v Hayes, 236 AD2d 738, lv denied 89 NY2d 1094; People v Sullivan, 223 AD2d 893).
Mikoll, J. P., Crew III, White, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.